Citation Nr: 1424936	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder with residual scarring, claimed as dermatofibromas of the bilateral arms, left leg and left hand, and compound nevi of the left forearm and left thorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1976 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his September 2006 claim, the Veteran referred to dermatofibromas of the bilateral arms, left leg and left hand; compound nevi of the left forearm and left thorax; and actinic keratosis of the left lower lip, right shoulder and right chest wall.  In December 2011, the Board remanded the claim for further development.  In December 2012, the Appeals Management Center (AMC) granted service connection and assigned a 10 percent rating for actinic keratosis, effective January 7, 2012.  As such, service connection for that particular skin issue is no longer before the Board for appellate review.  The Veteran's service connection claim has been characterized above to reflect the skin disorders still on appeal.


FINDINGS OF FACT

1.  A current skin disability, other than actinic keratosis, is not demonstrated.

2.  The Veteran has a residual scar of the left forearm measuring one centimeter by one centimeter that is due to an excision of an epidermal cyst during active duty service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin disability have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection for a residual scar of the left upper extremity have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a January 2007 letter sent to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records and post-service medical records have been secured, as well as statements from the Veteran, his wife, and a fellow service member in support of his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  The Board remanded the claim for further development in December 2011 and is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was afforded VA examinations in March 2007 and January 2012.  Taken together these opinions are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to his claim.

II.  Service Connection

The Veteran asserts that his current skin disability and residual scarring were incurred during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran seeks entitlement to service connection for dermatofibromas of the bilateral arms, left leg and left hand, as well as compound nevi of the left forearm and left thorax.  He reports using job-related industrial chemicals while serving as a nuclear weapons systems technician in the Air Force and having his skin subjected to daily contact with trichloroethane, trichloroethylene, methyl ethyl ketone, toluene, denatured alcohol, naphtha, zinc chromate primer and sprayed lacquer paint when cleaning parts and preparing surfaces in the assembly and disassembly of different weapons systems.  The Veteran reports that he was treated for dermatofibromas in multiple locations within 16 months of his first duty assignment.  

In his September 2006 claim for benefits, the Veteran reported developing dermatofibromas on his left arm, leg and hand in June 1978, a dermatofibroma on his right arm in April 1980, a compound nevus on his left forearm in September 1978, and a compound nevus on his left thorax in September 2005.  The Veteran also reports residual scarring from the in-service lumps/nodules. 

The Veteran's service treatment records reveal that he received treatment related to his skin on several occasions.  In September 1978, a small lesion on the left forearm was noted, diagnosed as dermatofibroma and removed by punch biopsy.  In April 1980, tan-colored nodules measuring two to four millimeters were noted on the Veteran's left hand, right arm and left calf, all of which were diagnosed as dermatofibroma.  In June 1980, two four-millimeter brown nodules on the left arm and left leg were removed by "two punch excision" and diagnosed as dermatofibromas.  A July 1980 follow-up treatment record notes that sutures were removed from the sites of the excisions, there was no sign of infection, and the Veteran was healing well.

In March 2007, the Veteran underwent a VA general medical examination, where it was noted that he had cysts removed from his forearms and hands.  The examiner found no appreciable scarring or residual, and there was no diagnosis related to the Veteran's skin noted on the examiner's report.

Pursuant to the Board remand, the Veteran was afforded a second VA examination in January 2012.  The examiner noted that the Veteran "has [or] ever had" epidermal inclusion cysts (date of diagnosis 1979 and 2010) and the recently service-connected actinic keratosis (date of diagnosis 2005).  The examiner stated that the Veteran has a history of benign epidermal cysts of the trunk and extremities, and lesions are noted to have been removed in service from the forearm and left dorsal hand, as well as the mid-upper back.  The Veteran was not found to have any scarring or disfigurement of the head, face or neck, or any systemic manifestations due to any skin diseases such as fever, weight loss or hypoproteinemia.  The examiner also stated that the Veteran has not been treated with any oral or topical medications in the last 12 months for any skin condition.  On current physical examination, the examiner identified actinic keratosis over the forehead and temples, but no sebaceous cysts were noted on the face, trunk or extremities.  There were no other suspicious lesions noted on examination of the face, trunk, upper or lower extremities.  

The examiner noted a residual scar on the left superior anterior forearm measuring one centimeter in maximum width and one centimeter in maximum length.  The examiner noted that the scar was due to surgery while the Veteran was in service, namely, the excision of a cyst in 1979.  The examiner noted there was no skin breakdown over the scar and the Veteran reported no pain due to the scar.

The examiner opined that the Veteran's history of epidermal cysts is unlikely to be related to his military service.  In support of this opinion, he stated that epidermal cysts are benign subcutaneous lesions that are derived from the hair follicle.  The lesions tend to be idiopathic and occur in the general population. 

With respect to the examiner's reference to "history of epidermal cysts," this manifestly does not indicate the presence of epidermal cysts at the time of the examination.  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is no evidence that the Veteran had epidermal cysts at any time during the course of the appeal.  As there is no evidence of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a skin disability other than the actinic keratosis for which service connection was recently granted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

As for the Veteran's residual scar, the medical evidence of record clearly shows that the Veteran underwent an in-service surgical procedure in September 1978 to remove a cyst from his left forearm.  In January 2012, the VA examiner noted a residual scar measuring one centimeter by one centimeter that he attributed to the in-service excision of the cyst.  Thus, the weight of such evidence is at least in approximate balance and service connection will be granted for a residual scar of the left forearm.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

ORDER

Service connection for a skin disorder is denied.

Service connection for a residual scar of the left upper extremity is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


